Citation Nr: 0826005	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-42 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for status post colon 
cancer, including as due to herbicide exposure.  

2.  Entitlement to service connection for status post bladder 
cancer, including as due to herbicide exposure.  

3.  Entitlement to service connection for prostate cancer, 
including as due to herbicide exposure.  

4.  Entitlement to service connection for prostatitis, 
including as due to herbicide exposure.  

5.  Entitlement to service connection for a lumbar spine 
disability.  

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for heart disease.  

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.    

8.  Entitlement to a compensable disability rating for 
osteoarthritis of the right index finger.  

9.  Entitlement to a total and permanent rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran had active service from June 1966 to April 1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from   an April 2004 rating decision issued 
by the RO which denied the claims currently in appellate 
status. 

The issues of entitlement to service connection for bilateral 
hearing loss and to a total and permanent rating for pension 
purposes are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




FINDINGS OF FACT

1.  Colon cancer was not present in service or for many years 
thereafter and the current residuals of status post colon 
cancer skin disorder are unrelated to service, to include 
herbicide exposure.  

2.  Bladder cancer was not present in service or for many 
years thereafter and the current residuals of status post 
bladder cancer are unrelated to service, to include herbicide 
exposure.  

3.  Prostate cancer was not present in service and has not 
been shown thereafter.  

4.  Prostatitis was not present in service or for many years 
thereafter and the veteran's currently diagnosed prostatitis 
is unrelated to service. 

5.  A lumbar spine disability was not demonstrated during 
service or within the first post-service year and the 
veteran's current lumbar spine disability is due to a number 
of post service work related injuries and is unrelated to 
service.

6.  In a rating decision in December 1970, the RO denied 
service connection for heart murmur; this decision was not 
appealed.

7.  The evidence received since December 1970 does not relate 
to an unestablished fact necessary to substantiate the claim 
of service connection for heart disease and does not raise a 
reasonable possibility of substantiating the claim.

8.  In a rating decision in December 1975, the RO denied 
service connection for hearing loss; this decision was not 
appealed.

9.  The evidence since December 1975 relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for hearing loss and raises a reasonable 
possibility of substantiating the claim.

10.  The veteran has failed to report for VA examination 
necessary to provide clinical information upon which to 
evaluate his service connected  right index finger 
disability. 


CONCLUSIONS OF LAW

1.  Colon cancer to include as due to was not incurred in or 
aggravated by service nor may it be so presumed. 38 U.S.C.A. 
§§ 1110, 1116(f) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303(c), 3.307(a)(6), 3.309(e) (2007).  

2.  Bladder cancer to include as due to herbicide exposure 
was not incurred in or aggravated by service nor may it be so 
presumed. 38 U.S.C.A. §§ 1110, 1116(f) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303(c), 3.307(a)(6), 3.309(e) (2007).  

3.  Prostate cancer to include as due to herbicide exposure 
was not incurred in or aggravated by service nor may it be so 
presumed. 38 U.S.C.A. §§ 1110, 1116(f) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303(c), 3.307(a)(6), 3.309(e) (2007). 

4.  Prostatitis was not incurred in or aggravated by service. 
38 U.S.C.A. § 1110, (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303(c) (2007). 

5.  The rating decision in December 1970, which denied 
service connection for heart murmur, is final. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.104(a) (2007).  

6.  The evidence received since December 1970 is not new and 
material and the claim for service connection for heart 
disease is not reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2007).  

7.  The rating decision of December 1975, which denied 
service connection for hearing loss, is final. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.104(a) (2007).  

8.  The evidence received since December 1975 is new and 
material, and the claim for service connection for hearing 
loss is reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2007).  

9.  A compensable disability rating is not warranted for the 
veteran's service-connected osteoarthritis of the right index 
finger.  8 C.F.R. § 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought. Kent v. Nicholson, 20 Vet. App. 
1 (2006).

In light of the favorable disposition regarding the veteran's 
application to reopen his claim for service connection for 
hearing loss based on new and material evidence further 
discussion of compliance with the VCAA is not necessary in 
regard to that issue.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2003, November 2003, February 2004, 
March 2004, and December 2006.  These notices included the 
type of evidence needed to substantiate the claims that are 
decided below.  The veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence in his possession.  The 
December 2006 VCAA notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (discussing 38 C.F.R. § 3.159 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 
(discussing notice of the elements of a claim for service 
connection); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (discussing evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in January 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

The VCAA notice did not contain general notice of the 
criteria of the Diagnostic Code under which the veteran is 
rated.  At this stage of the appeal, when the veteran already 
has notice of the rating criteria as provided in the 
statement of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim.  

For this reason, the deficiency as to VCAA compliance under 
Vazquez-Flores, regarding general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result, is 
harmless error.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (holding that compliance with the VCAA is not required 
if no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).  Also, further delay of the case to inform the 
veteran again of the pertinent rating criteria would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all known 
relevant clinical records.  As the veteran has not identified 
any additional evidence pertinent to the claim and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

Factual Background

On the veteran's September 1965 examination prior to service 
enlistment, no pertinent abnormalities were noted on clinical 
evaluation.  The service medical records disclose no 
complaints, findings, history, treatment, or diagnosis 
indicative of prostatitis, colon cancer, bladder cancer, 
prostate cancer, heart disorder, or lumbar spine disability. 

On the veteran's March 1970 examination prior to service 
discharge, 
no pertinent abnormalities were noted on clinical evaluation.  
In the Report of Medical History the veteran answered in the 
negative no regarding cancer, frequent or painful urination, 
blood in the urine, and back trouble

Private clinical records reflect treatment for low back 
complaints beginning in 1982.  In November 1982 the veteran 
gave a history of a 1972 back injury sustained in an on the 
job injury with another injury about one year later with 
subsequent exacerbations related to heavy lifting, pushing, 
or twisting.  He again injured his back in 1980 or 1981 after 
heavy lifting and this injury resulted in pain radiating into 
he buttocks and legs. He was noted to have reinjured his back 
in September 1982. 

Additional private clinical records reflect further treatment 
for back pain after additional work related accidents.  
Following an October 1987 injury the diagnoses were strained 
back and degenerative disc disease with acute exacerbation. 
Records from 2000-2001 indicate ongoing treatment for low 
back complaints after the veteran slipped on some oil, fell, 
and injured his back.  An August 2001 MRI of the lumbar spine 
showed mild L4-5 disc degeneration and a fused L5-S1 disc 
space without narrowing. 

The veteran was hospitalized at a private facility in 
December 2001 with a three and a half month history of a very 
tender, boggy, and enlarged prostate consistent with 
intermittent infectious prostatitis.  An earlier CT scan 
showed findings consistent with T4 colon carcinoma.  On 
physical evaluation during the hospitalization the veteran's 
heart had a regular rate and rhythm with normal S1 and S2. 
During the hospitalization the veteran underwent a sigmoid 
colectomy with primary stapled EEA anastomosis. The 
postoperative diagnosis was carcinoma of the sigmoid colon 
invading the bladder.  

On VA examination in December 2003 the veteran complained of 
increasing problems with swelling under the scar on his right 
index finger. Evaluation revealed a barely visible scar over 
the dorsum of the proximal phalanx of the right index finger 
approximately 1 centimeter distal to the metacarcophalangeal 
joint (MCP).  There was no problem with movement of the joint 
itself with flexion and extension both to 90 degrees, but 
with the finger extended the MCP would only flex to 45 
degrees.  It was said that there was indentation under the 
scar but there was no pain, weakness, or deficits of speed, 
coordination, or fatigability.  The diagnosis was, 
essentially, early degenerative arthritis of the "left 
finger".  

Notification was received from QTC Medical Services 
indicating that the veteran failed to report for examinations 
scheduled for February and March 2006.  The record also shows 
that, in a notification letter dated in December 2007, QTC 
Medical Services informed the veteran of the time and 
location to report for a further examination on January 3, 
2008. The veteran was informed that the examination was to be 
used to determine eligibility for VA benefits and the level 
of compensation.  The record contains subsequent notification 
that the veteran failed to report for this examination.  

                                                 Laws and 
Regulations 
                       
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a 
veteran served 90 days or more of continuous, active military 
service and a chronic disease, such as osteoarthritis and 
cancer becomes manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The absence of any one element will result in the 
denial of service connection. Coburn v. Nicholson, 19 Vet. 
App. 427, 431 (2006).

The veteran had active military service in the Republic of 
Vietnam during the Vietnam era; thus, he is presumed to have 
been exposed to herbicides, including a herbicide commonly 
referred to as Agent Orange. 38 C.F.R. § 3.307(a)(6).

If a veteran was exposed to an herbicide agent during 
service, certain specific diseases shall be service connected 
even though there is no record of such disease during 
service. If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
PCT, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and Type II diabetes mellitus. 38 
C.F.R. § 3.309(e) (2007).

VA has determined that there is no positive association 
between exposure to herbicides including Agent Orange and any 
other condition for which it has not specifically determined 
a presumption of service connection is warranted.  61 Fed. 
Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994). The veteran 
is not precluded, though, from establishing service 
connection with proof of actual direct causation. See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(d); 38 C.F.R. § 3.104(a). 
New and material evidence is required to reopen the claim. 38 
U.S.C.A. § 5108.  As the claims to reopen were received in 
February 2003, the current regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156 applies.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered. See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3,000, or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 
(2007).

Diagnostic Code 5225 provides for a maximum disability rating 
under of 10 percent for ankylosis of the index finger, either 
favorable or unfavorable. 38 C.F.R. § 4.71a, Diagnostic Code 
5225 (2007).

Under Diagnostic Code 7804, the criterion for a compensable 
or 10 percent rating is a superficial scar, which is painful 
on examination.  38 C.F.R. § 4.71a, Diagnostic Code 7804 
(2007).

When entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of 38 C.F.R. § 3.655 as appropriate. 38 
C.F.R. § 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied. 38 C.F.R. § 3.655(b).

                                                      
Analysis 

                            Prostatitis, Colon, Bladder, and 
Prostate Cancer  

Initially, the Board notes that the veteran's service medical 
records reveal no findings of prostate cancer and review of 
the post service record fails to reveal any competent medical 
evidence that the veteran ever has had prostate cancer.  
Since that is the case, none of the three elements necessary 
for service connection enumerated in Hickson, 12 Vet. 
App. at 253, are present in regard to this issue. Since the 
absence of any one of these elements will result in the 
denial of service connection under Coburn, 19 Vet. 
App. at 431, the Board finds that the preponderance of the 
evidence is against grating service connection for prostate 
cancer. 

As noted earlier, the service medical records disclose no 
complaints, findings, history, treatment, or diagnosis 
indicative of prostatitis, colon cancer, or bladder cancer.  
There were no findings indicative of any of these 
disabilities until 2001, about 30 years after service, when 
symptoms of prostatitis were reported with subsequent 
evaluation and surgical intervention revealing colon and 
bladder cancer.

In regard to prostatitis, the Board notes that the record 
contains no competent evidence demonstrating any relationship 
between the veteran's currently diagnosed prostatitis and 
service.  Without such evidence showing that the veteran's 
prostatitis, first diagnosed more than 30 years after 
service, was in some way related to his military service, the 
Board finds that the preponderance of the evidence is against 
granting service connection for prostatitis.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  

In regard to colon cancer and bladder cancer, the veteran has 
contended that these disorders were due to his exposure to 
Agent Orange while on active duty in Vietnam.  Since the 
veteran served in Vietnam, he is presumed to have been 
exposed to Agent Orange during service.  Neither colon cancer 
or bladder cancer is on the list of diseases presumed to be 
associated with exposure to Agent Orange under 38 C.F.R. § 
3.309(e), however, which means that, on the basis of medical 
and scientific studies, there is not a significant 
statistical association between these diseases and exposure 
to Agent Orange. 38 C.F.R. § 1.17.

Since the presumption of service connection under 38 C.F.R. § 
3.309(e) cannot be applied to the veteran's advantage, the 
Board must then look at evidence of actual causation which 
requires a much higher standard of proof, that is, a showing 
that exposure to Agent Orange actually caused the bladder and 
colon cancer which developed years later.  See Combee, 34 
F.3d at 1042.  A review of the record fails to reveal any 
competent evidence which tends to associate the development 
of either colon or bladder cancer to service.  While the 
veteran may believe that an association exists between Agent 
Orange and his colon and bladder cancer, as a lay person 
without medical training and expertise, he is not competent 
to provide a probative opinion on a medical matter, to 
include the diagnosis of a specific disability or opinion as 
to the origins of a specific disability.  See Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997). Without competent medical evidence 
demonstrating that the veteran's colon cancer and bladder 
cancer were related to Agent Orange exposure, the Board finds 
that the preponderance of the evidence is against service 
connection for colon cancer and bladder cancer.

                                          Lumbar Spine 
Disability

The veteran's service medical records contain no reference to 
any lumbar spine disability and no such disorder was noted on 
the veteran's separation examination in March 1970.  It also 
is significant that the veteran specifically denied any back 
problems on the medical history section of that examination. 
Review of the post service medical record indicates 
considerable treatment for various lumbar spine complaints 
beginning in 1972, about two years after service discharge 
but the record clearly indicates that the veteran's low back 
complaints at that time and thereafter were related to a 
number of on the job injuries sustained in civilian 
employment.  The record contains no competent medical 
evidence that in any way relates the veteran's current lumbar 
spine disorders, including degenerative disc disease and 
chronic lumbar strain to service or any incident thereto.  
Since the record does not demonstrate the inservice existence 
of any lumbar spine disability or relates the veteran's 
current lumbar spine disorders to service, the requirements 
necessary for a grant of service connection for a lumbar 
spine disability as not met.  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for a lumbar spine disability.  

                                         New and Material 
Evidence

In regard to the veteran's application to reopen his claim 
for service connection for bilateral hearing loss, the Board 
notes that the evidence of record at the time of the ROs 
denial of service connection for hearing loss in December 
1975 may be stated briefly.  On the veteran's September 1965 
examination prior to service enlistment audiometry revealed 
pure tone thresholds, in decibels, as follows:



HERTZ

500 1000 2000 4000 RIGHT 5 (20) 5 (15) 15 (25) 30 (35) LEFT 5 
(20) 5 (15) 15 (25) 20 (25)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left of each 
column and are not in parentheses. Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI). In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  

On the veteran's March 1970 examination prior to service 
discharge audiometry revealed pure tone thresholds, in 
decibels, as follows:

HERTZ

500 1000 2000 4000 RIGHT 10, 10, 15, 20 LEFT 10, 10, 15, and 
20.  

On VA examination in September 1970 no complaints, findings, 
or diagnosis indicative of hearing loss was noted.  

The evidence associated with the record subsequent to the 
December 1975 RO denial of service connection for hearing 
loss includes private clinical records documenting treatment 
since the 1980s for bilateral high frequency sensorineural 
hearing loss.  Audiometry in October 2000 revealed pure tone 
thresholds, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 LEFT 10, 15, 20, 40, 60   RIGHT 20, 
30, 40, 55, and 75.   

The basis for the unappealed denial of service connection for 
bilateral hearing loss in December 1975 was that the clinical 
record at that time did not establish the existence of a 
hearing loss disability. The evidence submitted subsequent to 
that decision is new and material because, when considered 
with previous evidence of record, it relates to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence of a current hearing loss disability under 
38 C.F.R. § 3.385 that may be associated with the established 
events of service and the absence of which was the basis for 
the previous denial of the claim.  This newly submitted 
evidence also raises a reasonable possibility of 
substantiating the claim of service connection for bilateral 
hearing loss. 38 C.F.R. § 3.156(a).  Accordingly, the claim 
of service connection for bilateral hearing loss is reopened. 

In regard to the veteran's application to reopen his claim 
for service connection for a heart murmur, the evidence that 
was of record at the time of the prior final rating action in 
December 1970 consisted of the  veteran's March 1970 
examination prior to service discharge, which revealed a soft 
systolic murmur on evaluation of the heart. An EKG conducted 
at that time was normal. Blood pressure was recorded as 
126/88. On VA examination in September 1970 there was an 
occasional soft, rough, Grade II systolic murmur at the apex 
which was mildly transmitted.  This disappeared when the 
veteran held his breath or was standing.  The diagnosis was 
heart disease not found.  

The evidence associated with the record subsequent to the 
December 1970 rating action that denied service connection 
for a heart murmur consists of post service clinical records 
that disclosed no complaints, findings, history, treatment, 
or diagnosis indicative of heart disease or a heart murmur.  
Evaluations of the heart revealed normal S1 and S2 heart 
sounds.  

The basis for the December 1970 denial of service connection 
for a heart murmur was that such a finding, if extant, was in 
and of itself not indicative of any heart disease.  The 
records associated with the claims folder thereafter 
discloses no clinical evidence of any heart disease or heart 
murmur.  Such evidence clearly is not new and material 
because, when considered with previous evidence of record, 
there is no evidence that relating to an unestablished fact 
necessary to substantiate the claim, that is, evidence of a 
current heart disease or heart murmur that may be associated 
with the established events of service and the absence of 
which was the basis for the previous denial of the claim, and 
raises a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).  Accordingly, the claim of service 
connection for heart murmur is not reopened. 

                                             Right Index 
Finger 

In regard to the veteran's claim for a compensable rating for 
a right index finger disability, the Board notes that the 
veteran has failed to report for a recent VA examination 
necessary to ascertain the current severity of this 
disability.  The record also shows that he had failed to 
report for earlier VA examinations as well.   Under these 
circumstances, the provisions of 38 C.F.R. § 3.655 mandate 
that the claim for a compensable disability rating for 
osteoarthritis of the right index finger be denied. 


ORDER

Entitlement to service connection for status post colon 
cancer, including as due to herbicide exposure, is denied.  

Entitlement to service connection for status post bladder 
cancer, including as due to herbicide exposure, is denied.  

Entitlement to service connection for prostate cancer, 
including as due to herbicide exposure, is denied.  

Entitlement to service connection for prostatitis, including 
as due to herbicide exposure, is denied.  

Entitlement to service connection for a lumbar spine 
disability is denied.  

As new and material evidence has not been received, the claim 
for service connection for heart disease is not reopened.  

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened.    

Entitlement to a compensable disability rating for 
osteoarthritis of the right index finger is denied.  


REMAND

In view of the Board's decision reopening the veteran's claim 
for service connection for bilateral hearing loss, on remand, 
the RO must readjudicate this claim on a de novo basis.  
Further evidentiary development is necessary, however, prior 
to readjudication of this claim.  In this regard, the Board 
notes that the veteran was afforded a VA audiology 
examination in January 2005 after which the audiologist 
diagnosed mild to moderately severe mixed hearing loss.  
However, no opinion was expressed regarding the etiology of 
this disability.   

In regard to the issue of entitlement to a total and 
permanent rating for pension purposes, the Board emphasizes 
that the issue on appeal is entitlement to a disability 
rating as distinct from the question of whether he meets 
other requirements such as income level.  The law provides 
that a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of disabilities, 
which are likely to be permanent shall be rated as 
permanently and totally disabled. For pension, the percentage 
requirements of 38 C.F.R. § 4.16 are requisite. 38 C.F.R. § 
4.17.  The record indicates that the veteran has not been 
employed since 2001 since he underwent surgery for colon and 
bladder cancer.

Under 38 C.F.R. § 4.16, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
Disability evaluations are determined by the criteria set 
forth in rating schedule found in 38 C.F.R. Part 4. Separate 
Diagnostic Codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  An analysis of the 
propriety of the rating assigned for each of the veteran's 
nonservice-connected disabilities is therefore warranted.  In 
view of the foregoing, the Board concludes that a VA 
examination is necessary in order to determine the severity 
of all the veteran's service connected and/or non service 
connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for VA 
examination(s) to determine the current 
severity of his service-connected and non-
service-connected disabilities and the 
nature and etiology of his bilateral 
hearing.  The claims file must be made 
available to the examiner(s) for review.  
Based on the examination and review of the 
record, the examiner(s) should express an 
opinion as to whether the veteran is 
unemployable by reason of permanent 
disabilities.  Based on the examination 
and review of the record, the examiner(s) 
also should express an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
that the veteran's current bilateral 
hearing loss had its onset during active 
service or is related to acoustic trauma 
during service.  

2.  Thereafter, the RO should assign 
disability ratings to all of the veteran's 
service-connected and non-service-
connected disabilities and readjudicate 
the issues of entitlement to a permanent 
and total rating for pension purposes and 
entitlement to service connection for 
bilateral hearing loss.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


